DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/7/2021 has been entered.
The rejection under 35 U.S.C. 112(b) presented in the Office Action mailed 3/8/2021 have been withdrawn based on the amendment filed 7/7/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Masina (US 7,073,919) in view of Cohen (US 2014/0055988).
With regards to Claim 1, Masina discloses a lighting device comprising: a housing (comprising the housing formed by portions [75,42,72,62], see column 3 lines 41-49 and Figures 7 and 8) including a solar-power unit [76], an external surface (comprising the external surface formed by external faces of portions [72] and [75], see Figure 8), and a lighting element [62] (see column 3 lines 41-49 
Masina does not disclose the lighting device further comprises a suspension assembly for suspending the lighting device from a surface, wherein the suspension assembly is connected to the housing.
Cohen teaches a suspension assembly (comprising the hook [110] as seen in Figure 1 and corresponding to the hook as seen in Figure 3A, see paragraphs 3, 10, and 11, and Figures 1 and 3A) for suspending the lighting device from a surface (see Figure 3), wherein the suspension assembly [110] is connected to the housing [304] (see paragraph 3 and Figures 1 and 3A; the hook [110] of the suspension assembly is substantially utilized to hang the housing [304], and is therefore substantially connected with the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include a suspension assembly for suspending the lighting device from a surface, wherein the suspension assembly is connected to the housing as taught by Cohen.  One would have been motivated to do so in order to provide the lighting device as a hanging lantern (see Cohen paragraph 3).

With regards to Claim 2, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] loosely rests on a rim [71] projecting from a side of the housing (see column 3 lines 61-66 and Figures 7 and 8; rim [72] substantially projects from a side of the housing).

With regards to Claim 3, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 2.
Masina further discloses the side of the housing tapers in a direction away from the rim [71] (see column 3 lines 38-40 and Figure 6).

With regards to Claim 4, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] loosely rests on a tapering side surface [72] of the housing (see column 3 lines 61-66 and Figure 7).

With regards to Claim 5, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 2.
Masina further discloses the extension of the housing on a side of the rim [71] facing the interior of the shade [10] is larger than the extension on a side facing away from the interior of the shade [10] (see Figure 7; along surface [72] of the housing, the extension is larger on a side facing the interior of the shade at a bottom side of Figure 7 than on a side facing away from the interior of the shade at a top side of Figure 7).

With regards to Claim 6, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] loosely rests on the external surface of the housing via a mounting element (comprising the portion [11], see column 2 lines 29-32 and Figure 6) of the shade [10] (see column 4 lines 19-23 and Figures 6 and 7).

With regards to Claim 7, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 6.
Masina further discloses said mounting element [11] of the shade [10] is a ring (see column 4 lines 55-57 and Figure 8; the mounting element [11] is a substantially circular ring-shape and is therefore substantially a ring).

With regards to Claim 10, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina does not disclose the suspension assembly comprises a hook connected to the housing via at least one cord.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include a suspension assembly comprises a hook connected to the housing as taught by Cohen.  One would have been motivated to do so in order to provide the lighting device as a hanging lantern (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least one cord. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A).  Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cord in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina and Cohen to include the hook is connected to the housing via at least one cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 12, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing.
Cohen discloses the suspension assembly.  Cohen does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. However, Cohen does disclose a suspension assembly including a hook [110] for hanging the housing [304] (see Cohen paragraph 3 and Figures 1 and 3A), and portions connecting the hook [110] with the housing [304] substantially adjacent the external surface of the housing [304] (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cords forming part of the suspension assembly in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify lighting device of Masina and Cohen to include the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 13, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] has a top opening (comprising the opening at the top of portion [11] as seen in Figure 6, see column 2 lines 25-29 and Figure 6) and a bottom opening (comprising the opening at the bottom of portion [30] as seen in Figure 6, see column 2 lines 37-41 and Figure 6), wherein the housing is arranged at least partly within the top opening (see Figure 6) and wherein the size of the bottom opening is larger than the size of the top opening (see column 2 lines 25-29, column 2 lines 64-67, and column 4 lines 12-25 and Figure 6).

With regards to Claim 14, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 13.
Masina further discloses the size of the bottom opening is larger than the size of the housing (see column 4 lines 12-25 and Figure 6; in order to fit the shade [10] over the housing, the size of the bottom opening must be larger than the size of the housing).

With regards to Claim 16, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 2.
Masina further discloses the side [72] of the housing tapers conically in a direction away from the rim [71] (see column 3 lines 33-38 and Figures 6 and 8).

With regards to Claim 17, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] loosely rests on a conical side surface [72] of the housing (see column 3 lines 61-66 and Figure 7).

With regards to Claim 18, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 7.
Masina further discloses the ring [11] is a top support element of the shade [10] (see column 3 lines 61-66 and Figure 6).

With regards to Claim 19, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina does not disclose the suspension assembly comprises a hook connected to the housing via at least two cords.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include a suspension assembly comprises a hook connected to the housing as taught by Cohen.  One would have been motivated to do so in order to provide the lighting device as a hanging lantern (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least two cords. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A).  Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least two cords in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina and Cohen to include the hook is connected to the housing via at least two cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 20, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 19.
Masina and Cohen do not explicitly disclose the at least two cords are connected to the housing in a surface area surrounding at least one solar cell of the solar-power unit.  However, Cohen does disclose the lighting device is hung by a hook (see Cohen paragraph 3), a solar cell of the solar-power unit disposed on a top surface area of the housing to allow for ambient lighting to charge the battery of the lighting device (see Cohen paragraph 4 and Figures 1 and 3B), and at least two portions connecting the hook [110] with housing [304] extending to the top surface area of the housing [304] (see Cohen Figure 3B) which meet the housing top surface area outside of the solar cell area (see Cohen paragraphs 3 and 4 and Figures 1 and 3B). Therefore, one of ordinary skill in the art would be able to connect two cords to the housing in a surface area surrounding at least one solar cell in order to allow ambient light to charge the internal battery while also allowing the lighting device to be hung by a hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include at least two cords connected to the housing in a surface area surrounding at least one solar cell of the solar-power unit. One would have been motivated to do so in order to allow ambient light to charge the internal battery while also allowing the lighting device to be hung by a hook (see Cohen paragraphs 3 and 4).

With regards to Claim 21, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina does not disclose the suspension assembly comprises a hook connected to the housing via at least three cords.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include a suspension assembly comprises a hook connected to the housing as taught by Cohen.  One would have been motivated to do so in order to provide the lighting device as a hanging lantern (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least three cords. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A).  Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least three cords in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina and Cohen to include the hook is connected to the housing via at least three cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 22, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina does not disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface.
Cohen teaches the suspension assembly.  Cohen does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface. However, Cohen does disclose a suspension assembly including a hook [110] for hanging the housing [304] (see Cohen paragraph 3 and Figures 1 and 3A), and portions connecting the hook [110] with the housing [304] substantially adjacent the external surface of the housing [304] (see Cohen Figures 1 and 3A).  Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cords forming part of the suspension assembly in order to allow the housing to be hung by the hook.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina and Cohen to include the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masina (US 7,073,919) and Cohen (US 2014/0055988), further in view of Richmond (US 2006/0279956).
With regards to Claim 15, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 1.
Masina does not explicitly disclose the shade is a collapsible shade.
Richmond teaches the shade [110] is a collapsible shade (see paragraph 101 and Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shade of Masina to be collapsible as taught by Richmond.  One would have been motivated to do so in order to dispose the lighting device in relatively compact packaging (see Richmond paragraph 114).

Allowable Subject Matter
Claims 8 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to Claim 8, the prior art of record fails to disclose or fairly suggest the mounting element of the shade is distinct and spaced from a support structure of the shade, in combination with the limitations of Claims 1 and 6 from which Claim 8 depends.

Response to Arguments
Applicant's arguments filed 7/7/2021 with respect to amended Claim 1 have been fully considered but they are not persuasive.
Particularly, with regards to the applicant’s arguments that Masina describes a landscape light installation and is concerned with the problem of providing an outdoor lighting having an improved aesthetic appearance, for example, along a walkway, but requires a stake forcibly inserted into the ground, and does not disclose a lighting device including a suspension assembly for suspending the lighting device from a surface, and that including the hook of Cohen to provide the Masina lighting device as a hanging lantern would not have been obvious to one of ordinary skill in the art since the devices of Masina and Cohen are of different types of lighting devices and are designed for different purposes and the invention of Masina is intended to be staked or pinned to the ground to address landscaping issues to illuminate a walkway, and that changing the staked or pinned light of Masina would go against the teachings of Masina to illuminate walkways, thereby substantially changing the principle of operation of the prior art per MPEP 2143.01VI, the examiner first compares the disclosed intention of Masina with the teachings of the invention of Cohen, and that the Masina device is a rigid device carrying a substantial weight due to the pole/elongate support and one of ordinary skill in the art would not be motivated to hang the device.  Masina identifies known outdoor lighting having a self-contained lighting unit powered by a photovoltaic cell incorporated therewith, and the problem that such lighting often are not aesthetically pleasing or embody style and grace (see Masina column 1 lines 10-18), and solving such problem by including a shade to alter the overall appearance of the lighting fixture, which may be fashioned in different colors or have decorative indicia provided thereon indicative of a holiday (see Masina column 4 lines 26-46), so that a user may utilize differently decorated lampshades for the lighting device to provide a desired decorative effect (see Masina column 4 lines 38-42), and that such shade allows not only a decorative effect, but allows the photovoltaic cell to be unobstructed by the lampshade and exposed to sunlight (see Masina column 4 lines 46-50).  While Masina does disclose the lighting device is in the form of a lighting fixture including a stake for securing the device into the ground, a variety of installation techniques are considered for installing the lighting device (see Masina column 4 lines 63-67).  Cohen offers a photovoltaic lantern with a removable, interchangeable shade, and that such lanterns may be utilized to detect low ambient light levels and illuminate at dusk, and hang via a hook (see Cohen paragraphs 2, 3, and 10).  Therefore, Cohen and Masina are each directed to photovoltaic lighting fixtures with interchangeable shades.  While Cohen does not explicitly disclose exchanging a staked lantern installation for a hanging installation, Cohen does provide a hook for hanging the lantern while providing lighting during low ambient or dusk light settings.  Such mounting arrangement would not negate the principle of operation of the lighting device of Masina, which purpose is to include an exchangeable shade while allowing a photovoltaic cell to be exposed to sunlight, but rather would only alter the installation.  Furthermore, the applicant’s assertion that the weight of the Masina device is too extreme to be carried by a hook due to the pole/elongate support, the examiner notes that the pole/elongate support [43] of Masina, which may be formed of a plastic, polyethylene, aluminum, wood, or other suitably rigid material or combination of materials (see Masina column 3 lines 23-26) and is used for mounting the light fixtures to the ground (see Masina column 2 lines 12-14).  Therefore, modifying the mounting of the device of Masina to be hung as taught by Cohen would preclude the necessity of the member [43], and therefore not factor into a weight of the device.  The applicant is further directed to the prior art reference discussed above, Richmond (US 2006/0279956), which discloses a lantern capable of being hung from a stake providing a mounting arrangement for the lantern (see, e.g., Richmond paragraph 100 and Figure 9), Chen et al. (CN 106439715) which discloses a solar ground lamp hung from a stake, and Cheh et al. (US 2005/0146874), which discloses a solar lamp used in landscape lighting applications that can be utilized with a stake, post, or hung.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875